Broyles, C. J.,
dissenting. Under the ruling in Brown v. State, 6 Ga. App. 356 (64 S. E. 1119), the excerpts from the charge in the instant case, stating the contentions of the State, were not erroneous. As was said by this court of the charge of Judge Hammond in the Brown case, when the charge of Judge Meldrim in the instant case “is viewed in connection with its context, it will be seen that it is not argumentative, and that it does not stress the State’s contentions to the exclusion of those of the defendant, but *351that the contentions of both are fairly and accurately presented; that it was not such a summary of the testimony as to convey the impression that the judge was expressing an opinion on the facts proved in the case. It was a very fair presentation, not of the testimony, but of the issues raised by the testimony. It draws the issues clearly and correctly, but it makes no reference to the particular testimony by which these issues are supported. We concede the insistence that it is graphic, but we do not concede that it is erroneous for the judge to charge the jury graphically. It is a rare faculty to be able to array the leading issues of a long trial before the jury graphically and vividly, without violating some of those rules which have been built up to keep the judge from encroaching upon the province of the jury; but Judge Hammond [or Judge Meldrim] seems to be one of the few men who can do so, and this power is to his credit as a trial judge, and not to his discredit.” See, also, Fickling v. State, 166 Ga. 487 (143 S. E. 430), where a somewhat similar charge of Judge Meldrim’s was held not error. And see Plummer v. State, 28 Ga. App. 475 (2) (111 S. E. 691), and cit. In Griffin v. State, 34 Ga. App. 526, cited in the majority opinion in the instant case, the court failed to charge any contention of the defendant.